Citation Nr: 1737540	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of indebtedness in the remaining, calculated amount of $10,746.67.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The appellant currently lives in the geographical area that is serviced by the Philadelphia, Pennsylvania Regional Office (RO) and the case has been transferred to that RO.

A hearing before the Board was scheduled for February 2015.  The Veteran requested that the hearing be postponed, so it was rescheduled for July 2015.  The Veteran was provided notice of the rescheduled hearing, but failed to appear for it.  No further hearing is necessary.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The debt for overpayment of benefits in the amount of $10,746.67 was properly created.

2.  The Veteran was at fault in the creation of this overpayment.

3.  Recovery of the overpayment of $10,746.67 will not subject the Veteran to undue hardship.

4.  A waiver of repayment of this entire debt would result in unfair enrichment to the Veteran.

5.  Denial of the waiver request would not defeat the purpose of the award of VA disability compensation benefits.

6.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance upon the additional benefits received and he was informed of the possibility that the overpayments would be recouped by deductions from future disability payments.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of benefits.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962(b) and 1.965(b), 3.665 (2016).

2.  A waiver of recovery of the remaining overpayment of VA benefits is not warranted.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $10,746.67.  He argues that he notified VA of his request to change schools and that he was unable to attend classes at one of the approved educational institutions due to illness.  See June 2013 Notice of Disagreement; October 2013 Substantive Appeal (VA Form 9); March 2017 Written Brief Presentation.  He implies that the overpayment, which he does not dispute, was made through no fault of his own.  He seeks a waiver of the overpayment.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).  An overpayment may arise from most benefits programs administered pursuant to VA law including, most pertinent to this case, compensation for service-connected disabilities.  See 38 C.F.R. § 1.956(a) (2016).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2016). A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965(a).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtor contributes to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor versus the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran enrolled in classes at Burlington County College for the term from August 29, 2012 through December 17, 2012 for 12 credit hours.  The Veteran also enrolled in classes at ITT Technical Institute for the period December 18, 2012, through March 16, 2013.  Educational benefits were awarded to the Veteran under the Veterans Retraining Assistance Program (VRAP) for the period August 29, 2012, through March 16, 2013.

A requirement of VRAP is that the Veteran attend classes full-time and the Veteran was notified of this fact.  See, e.g., July 2012 Notification Letter ("You are responsible for ALL debts resulting from reductions or terminations of your enrollment.  VRAP benefits can only be paid for full time enrollment."); August 2012 Notification Letter (same).  The Veteran failed to maintain a full-time course load when he failed to attend a 3 credit hour distance learning course at Burlington County College for which he was enrolled from August 2012 through December 2012.  The Veteran notified VA in November 2012 that he was transferring from Burlington County College to another educational institute.  VA first received notice of his failure to attend the distance learning course in February 2013.  Due to the Veteran's failure to attend the distance learning course, he was not eligible for VRAP benefits for the period from August 29, 2012, through December 17, 2012.  The Veteran continued to accept payments under the VRAP program throughout this period.

VA also received notice in February 2013 that the Veteran had reduced his credit hours at ITT Technical Institute from 12 hours to 8 hours effective December 18, 2012.  Therefore, the Veteran no longer met the eligibility requirements for the VRAP program during the period from December 18, 2012 through March 16, 2013.  Benefits were discontinued January 31, 2013.

The Veteran received payments under VRAP totaling $10,746.67 for the period August 29, 2012, through January 31, 2013, but was ineligible to receive payments under VRAP during that entire period.  The Veteran was notified of the overpayment in March 2013.  Thereafter, the Veteran requested a waiver of the overpayment.

The Veteran was aware of that full-time enrollment in classes was a requirement of eligibility for VRAP benefits and that he had a duty to notify VA of any reduction in his course enrollments, but he continued to receive and negotiate payments during the period he knew or should have known he was ineligible to receive the payments.  The Veteran has raised the issue of illness.  Giving the Veteran the benefit of every doubt, and attributing his actions to illness and negligence, the Board finds that the Veteran did not engage in fraud, misrepresentation, or bad faith in creating the overpayment.

However, the facts are overwhelmingly against finding that recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Veteran was at fault in creation of the overpayment as his failure to attend courses resulted in his ineligibility for VRAP payments, he failed to timely notify VA of his ineligibility, and he continued to receive and negotiate the payments despite knowing or having reason to know he was not entitled to the payments.

VA was not at fault in making the overpayments.  The Veteran submitted an application and VA received the necessary certifications indicating the Veteran was eligible for the benefits and VA promptly stopped payments upon learning of the Veteran's ineligibility.

Collection of the debt would not cause the Veteran undue financial hardship.  The Veteran filed a March 2013 Financial Status Report in which he indicated a monthly income (after child support deductions) of $2,160.00.  On the form, his living expenses including rent, food, utilities and heat, a utility payment plan, court costs and fine, and fuel costs total $1,428.26.  (This does not include the $1,063.84 for "total utilities bill."  There are three line items referencing utilities.  Two of the line items, one for "Utilities and Heat" of $233.76 and "utilities payment plan" of $140.00 per month, are for monthly expenses.  The third, the "total utilities bill", lists an amount of $1,063.84.  The Board interprets the $1,063.84 not as a monthly expense, but as the utilities debt on which he is making monthly payments of $140.00 per month.)  Consequently, with a monthly income of $2,160.00 and living expenses of $1,428.26, he has (as he reported) approximately $725.00 per month to pay towards his VA debt.  The Veteran would be able to repay the debt in roughly fifteen (15) months at the rate of $725.00 per month without impacting his ability to cover his monthly expenses.  The Board notes that he lists a number of debts, totaling roughly $4,500.00 upon which he has stated he does not currently make monthly payments.  Even if some of his excess income of $725.00 per month would need to be diverted to making payment on his non-VA debts, the evidence indicates he could repay his VA debt without incurring a financial hardship.  For example, paying $500.00 per month to his non-VA debts would eliminate those debts within 9 months and would leave $225.00 per month to pay towards his VA debts during that period.  Regardless, his debt to the government is entitled to the same consideration as his other debts.

Recovery of the overpayment would not defeat the purpose for which the benefits were intended.  The payments were for full-time enrollment in educational courses.  The Veteran did not attend the courses during the period the overpayment was created and was later awarded benefits for a period during which he was enrolled.  There is no indication in the record that the recovery of the overpayment will impede the Veteran's educational pursuits.

Failure to make restitution would unfairly enrich the Veteran.  VA made payments of VRAP benefits to which the Veteran was not entitled.  The Veteran had knowledge of the payments and there is no indication in the record that he did not use those payments for his own purposes.  Again, his March 2013 Financial Status Report indicates that he has significant net monthly income such that the benefits were not necessary to pay for basic necessities.

The Veteran has not argued and there is no evidence in the record to suggest that his reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.

All of the above factors weigh heavily against granting a waiver of the overpayment.

The Board also notes that the factors listed in Section 1.965(a) are not intended to be all-inclusive.  The Board acknowledges that illness played a role in the overpayment, but assigns very little probative weight in favor of a waiver on this factor because the record fails to contain evidence that the illness prevented him from notifying VA of his ineligibility.  In fact, during the period he received benefits to which he was not entitled, he continued to submit paperwork to VA indicating changes in educational institutions and initiated enrollment in new courses of study.

The Board has also considered a partial waiver.  See, e.g., Narron v. West, 13 Vet. App. 223, 228 (1999) (holding Board should consider partial waiver where appropriate).  However, overall, oweverthe elements set forth in 38 C.F.R. § 1.965 weigh heavily against the Veteran's claim for a waiver of the debt and outweigh the mitigating factor of the Veteran's illness.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a waiver.  Recovery of the entire amount of the $10,746.67 overpayment would not be against equity and good conscience.

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435, 439 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As discussed above, the Veteran was notified of the overpayment and has had a full and fair opportunity to contest the validity of the debt, to contest the amount of the debt, and to request a waiver of recovery of that debt.  See, e.g., March 2013 VA Notice of Overpayment.


ORDER

The Veteran's request for a waiver of recovery of the remaining balance of the $10,746.67 overpayment of benefits is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


